                                                                      1 Ronald H. Freshman, Esq. (SBN 225136)
                                                                          LAW OFFICES OF RONALD H. FRESHMAN
                                                                      2 222 West 6th Street, Suite 400
                                                                        San Pedro, CA 90731
                                                                      3 Telephone: (858) 756-8288                                        JS-6
                                                                      4 Facsimile: (858) 964-1728
                                                                      5 Attorney for Plaintiff, Kwadwo Hwenso Asare-Antwi
                                                                      6
                                                                      7                          UNITED STATES DISTRICT COURT
                                                                      8                     CENTRAL DISTRICT OF CALIFORNIA
                                                                      9
Law Offices of Ronald H. Freshman




                                                                     10
                                                                        KWADWO HWENSO ASARE-                     Case No 8:19−cv−00887−JVS−KES
                                                                     11 ANTWI,
                                    222 West 6th Street, Suite 400




                                                                                                                 Related to Case: 5:19-cv-00928-JVS-KES
                                        San Pedro, CA 90731




                                                                                                                 Assigned to Hon. Judge James V. Selna
                                         Tel. (858) 756-8288




                                                                     12                 Plaintiff,
                                                                     13                                          JUDGMENT IN FAVOR OF
                                                                                            v.
                                                                     14                                          DEFENDANT, WELLS FARGO, N.A.
                                                                     15 WELLS FARGO, N.A.; QUALITY
                                                                     16 LOAN SERVICE CORPORATION;
                                                                          CLEAR RECON CORP; DOES 1
                                                                     17 through 5 inclusive herein,
                                                                     18
                                                                                       Defendants.
                                                                     19
                                                                     20         Having granted the motions brought by defendant Wells Fargo, N.A.
                                                                     21 (“Wells Fargo”) to dismiss Plaintiff’s First Amended Complaint (Docket No. 55)
                                                                     22
                                                                          and Second Amended Complaint (Docket No. 81), and all such claims against
                                                                     23
                                                                     24 Wells Fargo having been dismissed by this Court with prejudice, and Plaintiff
                                                                     25
                                                                          opting not to amend to plead TILA claims per the Court’s leave,
                                                                     26
                                                                     27         IT IS HEREBY ORDERED, ADJUDGED AND DECREED, that judgment
                                                                     28
                                                                          shall be and hereby is entered in favor of Wells Fargo, N.A. and against Plaintiff
                                                                                                                   -1-
                                                                                  JUDGMENT IN FAVOR OF DEFENDANT, WELLS FARGO, N.A.
                                                                      1 Kwadwo Hwenso Asare-Antwi (“Plaintiff”) and that Plaintiff shall take and
                                                                      2 recover nothing against Wells Fargo, N.A. in this action.
                                                                      3
                                                                      4 IT IS SO ORDERED.
                                                                      5
                                                                      6
                                                                      7 Dated: December 30, 2019
                                                                      8                                 By:
                                                                                                               HON. JAMES V. SELNA
                                                                      9
Law Offices of Ronald H. Freshman




                                                                     10
                                                                     11
                                    222 West 6th Street, Suite 400
                                        San Pedro, CA 90731
                                         Tel. (858) 756-8288




                                                                     12
                                                                     13
                                                                     14
                                                                     15
                                                                     16
                                                                     17
                                                                     18
                                                                     19
                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28

                                                                                                                 -2-
                                                                                 JUDGMENT IN FAVOR OF DEFENDANT, WELLS FARGO, N.A.
